       Case 1:18-cv-02342-CCC-KM Document 15 Filed 08/21/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 JONATHAN ALLY,

                       Plaintiff                     CIVIL ACTION NO. 1:18-CV-2342

        v.                                                    (CONNER, J.)
                                                           (MEHALCHICK, M.J.)
 CHIPOTLE MEXICAN GRILL,

                       Defendant


                                           ORDER

       AND NOW, this 21st day of August, 2020, in accordance with the Memorandum filed

concurrently herewith, it is hereby ORDERED that, having determined that Plaintiff’s

complaint (Doc. 1) fails to state a claim upon which relief can be granted, Plaintiff is granted

leave to file an amended complaint within 21 days of the date of this Order, or on or before

September 11, 2020.



                                                           BY THE COURT:

Dated: August 21, 2020                                     s/ Karoline Mehalchick
                                                           KAROLINE MEHALCHICK
                                                           United States Magistrate Judge
